DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a portable electronic device comprising: a spectrometer comprising: a diffractive member that diffracts the incident light based on the wavelength and the angle of incidence; and control circuitry configured to determine the wavelength and the angle of incidence of the incident light based on the spectrometer data, in combination with the rest of the limitations of the claim.
	Claims 2-14, are allowed by the virtue of dependency on the allowed claim 1.
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of determining a wavelength and angle of incidence of incident light with a portable electronic device, the method comprising:  using control circuitry, training a deep neural network to determine correlations between the known light sources at the known incidence angles and the spectrometer measurements; taking a measurement of the incident light using the spectrometer; and determining the wavelength and the angle of incidence of the incident light using the deep neural network correlation, in combination with the rest of the limitations of the claim.
	Claims 16-19, are allowed by the virtue of dependency on the allowed claim 15.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a portable electronic device configured to measure a light profile of incident light, the portable electronic device comprising: a grating that diffracts the incident light based on a wavelength and an angle of incidence of the incident light, a coded aperture that encodes the diffracted incident light, and an image sensor that produces the spectrometer data; and control circuitry that determines the wavelength and the angle of incidence of the incident light based on correlations between known light sources and the spectrometer data, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886